Title: From George Washington to Tobias Lear, 21 April 1791
From: Washington, George
To: Lear, Tobias



Dear Sir,
Newburn, No. Cara Aprl. 21st. 1791.

Not having heard from you since I wrote to you from Richmond, the purpose of this is only to let you know where we are, and to cover the enclosed for Mrs. Washington.
We have, all things considered, come on tolerably well, yet, some of the horses, especially the two last bought—are not a little worsted by their journey, & the whole if brought back, will not cut Capers as they did at setting out.
I came to this place yesterday and shall proceed on tomorrow. Wilmington 100 Miles from hence will be my next halting place, from whence if the Post of this evening brings letters to me, they will be answered, for there will be no time to do it here, as not more than an hour is allowed him to stay. My best wishes to Mrs. Lear. I am Yr Sincere & Affecte. friend P. S. The Post is just arrived without any letters for me.
